Case 19-11998-mdc             Doc 45         Filed 11/14/19 Entered 11/14/19 14:51:46                                Desc Main
                                             Document Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   Kimberly Ann Glaser aka Kimberly A. Glaser aka                                 CHAPTER           13
   Kimberly Glaser aka Kimberly A. Lamanna aka
   Kimberly Ann Montello
                                       Debtor

   Wells Fargo Bank, N. A. as Trustee for the Carrington                       NO. 19-11998 MDC
   Mortgage Loan Trust, Series 2007-FRE1, Asset-
   Backed Pass~Through Certificates
                                  Movant
                     vs.
                                                                               ll U.S.C. Section 362
   Kimberly Ann Glaser aka Kimberly A. Glaser aka
   Kimberly Glaser aka Kimberly A. Lamanna aka
   Kimberly Ann Montello
                                 Debtor

   William C. Miller Esq.
                                      Trustee

                                                 STIP ULATION

             AND NOW, it is hereby stipulated and agreed by and between the undersigned       as    follows:

             I.     Debtor is current on post—petition loan payments through September 2019.

             2.     Debtor(s) shall maintain post~petition contractual monthly loan payments due to Movant

   going foxward, beginning with the payment due October    1,   2019 in the amount   of $507.56.

             3.     In the event Movant believes that the payments under Section 2 above are not being made,

   the Movant may relist via Praecipe the instant Motion for Relief hearing without the need to                ﬁle   a   new

   motion.

             4.     Notwithstanding paragraphs two (2) and three (3) above, nothing in this Stipulation prevents

   Debtor from raising any and all defenses to the motion for relief that would have been available to Debtor had

   this stipulation not been entered into.
Case 19-11998-mdc            Doc 45        Filed 11/14/19 Entered 11/14/19 14:51:46                                       Desc Main
                                           Document Page 2 of 2




           5.       If the instant bankruptcy is terminated    by either dismissal or discharge, this agreement shall

   be null and void, and is not binding upon the parties.




           11/1/2019                                       /s/ Rebecca A. Solarz, Esquire
   Date:                                               By:
                                                       Rebecca A. Solarz, Esquire




   Date;        /l7    2/5712
                                                       m       rm           3.   Esquire
                                                       Attox may




   Date:   l¢liliﬁ                                     m
                                                       .




                                                            illiam   0’).   Miller. Esquire
                                                                                                           NO OBJECTION




   Approved by the Court this 14th day of         November                         ,   2019. However, the court retains
   discretion regarding entry of any funher order.




                                           Chief U.S. Bankruptcy Judge
                                                      Magdclinc D. Coleman
